207 F.2d 595
UNITED STATESv.CORREIA.
No. 11174.
United States Court of Appeals, Third Circuit.
Argued October 23, 1953.
Decided October 28, 1953.

J. J. Kilimnik, Philadelphia, Pa., for appellant.
D. Malcolm Anderson, Jr., Asst. U. S. Atty., Pittsburgh, Pa., for appellee.
Before MARIS, GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
The defendant has appealed from his conviction in the district court upon an indictment charging him, an alien crewman to whom a permit to land temporarily in the United States had been issued, with having wilfully remained in the United States in excess of the number of days allowed in his permit, in violation of section 1282(c) of title 8 U.S.C.A. He attacks the indictment, the sufficiency of the evidence and the constitutionality of section 1357(a) (1) of title 8 U.S.C.A., under the authority of which immigration officers had interrogated the defendant as to his right to remain in the United States. We have considered the defendant's contention but find them so wholly lacking in merit as to require no extended discussion.


2
The judgment of the district court will be affirmed.